   Case: 1:16-cv-04631 Document #: 135 Filed: 03/22/19 Page 1 of 3 PageID #:4629




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS


DORIS CAMPBELL, et al.                          )
                                                )
       Plaintiffs,                              )
                                                )       No. 1:16-cv-04631
       v.                                       )
                                                )
CHARLES A. WHOBREY, et al.,                     )       The Honorable Edmond E. Chang
                                                )
       Defendants.                              )
                                                )       ORAL ARGUMENT REQUESTED
                                                )


                                    NOTICE OF MOTION

       PLEASE TAKE NOTICE that on June 20, 2019 at 9:00 a.m., or as soon thereafter as

counsel may be heard, Defendants shall appear before the Honorable Edmond E. Chang, or any

judge sitting in his stead, in the courtroom usually occupied by him in the United States District

Court for the Northern District of Illinois, Eastern Division, Courtroom 2119, at 219 South

Dearborn Street, Chicago, Illinois, and present Defendants’ Motion for Summary Judgment, a

copy of which is served upon you herewith.
  Case: 1:16-cv-04631 Document #: 135 Filed: 03/22/19 Page 2 of 3 PageID #:4630




DATED: March 22, 2019              Respectfully submitted,

                                   /s/ Bradley H. Weidenhammer
                                   James F. Hurst (ARDC # 6202190)
                                   Kevin T. Van Wart, P.C. (ARDC # 6183921)
                                   Bradley H. Weidenhammer (ARDC # 6284229)
                                   Howard Kaplan (ARDC # 6306286)
                                   Kirkland & Ellis LLP
                                   300 North LaSalle
                                   Chicago, IL 60654

                                   -and-

                                   James P. Condon (ARDC #03126986)
                                   Robert A. Coco (ARDC #06194766)
                                   John J. Franczyk, Jr. (ARDC #06224947)
                                   9377 West Higgins Road
                                   Rosemont, IL 60018

                                   Attorneys for Defendants




                                           2
   Case: 1:16-cv-04631 Document #: 135 Filed: 03/22/19 Page 3 of 3 PageID #:4631




                               CERTIFICATE OF SERVICE

       I, Bradley H. Weidenhammer, an attorney, certify that on this 22nd day of March, 2019, I

caused a copy of the foregoing to be served through the Court’s ECF system, which will serve all

counsel of record.

                                                   /s/ Bradley H. Weidenhammer
                                                   Bradley H. Weidenhammer
